            EXHIBIT B




Case 1:20-cv-00905-WO-LPA Document 1-2 Filed 10/02/20 Page 1 of 4
   STATE OF NORTH CAROLINA                             IN THE GENERAL COURT OF JUSTICE
                                                            SUPERIOR COURT DIVISION
   COUNTY OF CABARRUS                                              20-CVS-2565

  BRIAN LILLIE and wife TRACY LILLIE,
  ENTERPRISE HOLDINGS GROUP LLC
  d/b/a COLUBRIS VENTURES, ECREATIVE
  GROUP, INC., and THREE WIDE MEDIA,
  LLC,

                           Plaintiffs,
                                                               AFFIDAVIT OF SERVICE
  vs.

  ALAN JOHN HANKE and LUIS ALBERTO
  GUERRA

                           Defendants.



        E. Garrison White, being duly sworn, deposes and says:
        1.      That he is the attorney for Brian Lillie and Tracy Lillie, Enterprise Holdings Group
LLC, eCreative Group, Inc., and Three Wide Media, LLC, in the above-entitled action.
        2.      That a Civil Summons and Complaint in this action was deposited in the United
States Post Office for mailing to Alan John Hanke by certified mail, return receipt requested.
        3.     That it was in fact received by Alan John Hanke, on or about September 5, 2020, as
evidenced by the registry receipt and U.S. Postal Service internet tracking report attached hereto.

                                                z~                     ,
                                               E. Garrison White
                                               Attorney for Plaintiffs
                                               71 Mceachern Boulevard, SE
                                               Post Office Box 368
                                               Concord, North Carolina 28026-0368
                                               Telephone: (704) 786-5161

Sworn to and subscribed before me
This Jl__ day of September, 2020.

c£arJ/\JQ~
Rachel Ortez, NotaryPliblic
My commission expires: \ \ -1.,.\   -a Qo, ~


   Case 1:20-cv-00905-WO-LPA Document 1-2 Filed 10/02/20 Page 2 of 4
, USPS.com® - USPS Tracking® Results                                                          https://tools.usps.com/go/TrackConfinnAction?qtc_!Labels I ~70 I ..



                                                                                                                                                                      FAQs>
          USPS Tracking®

                                                                  Track Another Package                 +
                  Track Packages                  Get the free Informed Deflvery® · eature to receive
                                                                                                              Learn More
                                                  automated notlficatlons on your packages                                         {https:1/reg,usps.com/X!!ell?app=UspsTools&.
                  Anytime, Anywhere
                                                                            raf=ho napageBanner&appURL=https%3A%2F%2Finfom111ddellvary.usps.com/box/pages/lntro/startactlonJ




                                                                                                                                                                  Remove X
                   Tracking Number: 70183090000118018739

                   Your item was delivered to an individual at the address at 3:21 pm on September 5, 2020 in CRYSTAL LAKE,
                   IL 60014.




                    (?!Delivered
                   September 5, 2020 at 3:21 pm
                   Delivered, Left with Individual
                   CRYSTAL LAKE, IL 60014




                                                                                                                                                        V
                      Text & Email Updates


                                                                                                                                                        A
                      Tracking History


                      September 5, 2020, 3:21 pm
                      Delivered, Left with lndlviduaf
                     CRYSTAL LAKE, IL 60014
                     Your item was delivered to an Individual at the address at 3:21 pm on September 5, 2020 in CRYSTAL LAKE, IL60014.




                                                                                                                                                        V
                      Product Information



                                                                             See Less A




                                                     Can't find what you're looking for?
                                            Go to our FAQs section to find answers to your tracking questions.



                                                                                 FAQs




I of I                                                                                                                                                             9/11/2020, 2:06 PM
                   Case 1:20-cv-00905-WO-LPA Document 1-2 Filed 10/02/20 Page 3 of 4
  SENDER: COMPLETE THIS SECTION                                       •                       • • •
  ■ Compii!ie· 1(emt,1, 2, and 3.                                 -~~~lgnature
  ■ Print yaUr name and address on the r'evSl'Se ..
                                                                    X a..        ~~()tlL
                                                                                                                  □ Agent
     so that we can return the card to you.
  ■ Attach this card to the back of the mailpiece,
     or on the front if space permits.
                                                                   8. Received by (Pnhted Name)
                                                                       L.L         G(9
                                                                                                          1~     D Addressee
                                                                                                                ~~o_g,~very
                                                                                                              ,-J"41J
  1. Article Addressed to:                                         D. Is delivery address.different from iterri 1? D Yes

 -f\-\ Cl Y"\ jjr\'<\ t\Of\'lt,                                       If YES, enter dellVery address below:        □ No


 L\\9-\ ~~6i1t0tt:c.\                         t;t('
~~-\-o.\ LCX~~, IL ~CD\4
                                                                 3. Service Type                       □ Priority Mall Express®

     1111111111111111 Ill Ill III II II Ill I IIII IIll llll     ~g
                                                                  :~;;::~:::::;;:
                                                                    rtlfied Mall®
                                                                                  R"lncted o,nv,oy  g=:::::= ~~:;esln,ted
                                                                                                   ~el!ve,y
       '9590 9402 3266 7196 0273 64                                 rtlfied Mwl Restricted Dellveoy        ,tum Recelplfor
--c~~,.-,-,-~~c-~~--~~~-----l □ Collect on Delivery                                                         erchandfse
 2. Artie le Number_{Transfer from s:,=,n,l,-.o 1,.1,.,.n     □ Collect on Delivery Restricted De!lvery D Signature Confirmation™
                                                          3 9 IJ Insured Mall                           □ Signature Confirmation '
7 D18 3 D9 D DDD1 18 D1 8 7                                   □ '"'"'"" M_aH Restricted o,iivooy
                                                                   {over$S001
                                                                                                         ·Restrtcted o,uv,oy

 PS Form 3811, .July 2015 PSN 7530-02·000-9053                                                       Domestic Return Receipt }




Case 1:20-cv-00905-WO-LPA Document 1-2 Filed 10/02/20 Page 4 of 4
